DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-5 and 7-15 are currently amending. Claim 6 has been canceled. Claims 16-21 have been added. 
Claim Objections
Claim 16 is objected to because of the following informalities: 
Claim 16 recites “rod-shaped”, the hyphen (-) should be omitted.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5 and 7-21 are rejected under 35 U.S.C. 103 as being unpatentable over Mulcahy et al. (US 2017/0335192 A1) in view of Takahashi et al. (US 2019/0264106 A1).
Regarding claims 1-3, 10,  16 and 18-19, Mulcahy et al. disclose a process for the preparation of a polymerisable LC material as well as  polymerisable LC material ( abstract, claims and examples) comprising at least one di- or multi-reactive mesogenic compound is of formula  DRM 
    PNG
    media_image1.png
    24
    261
    media_image1.png
    Greyscale
[0207- 0222] and DRM1 to DRM6: 
    PNG
    media_image2.png
    362
    606
    media_image2.png
    Greyscale
 [0224-0234] meeting the limitation of DRM and DRMa4, DRMa5, DRMa6, DRMb, DRMc and  DRMd as instantly claimed; and one or more compounds of formula ND: 
    PNG
    media_image3.png
    82
    263
    media_image3.png
    Greyscale
[0252-0286] meeting the limitation of formula ND as instantly claimed. 
Further regards to claims 1 and 10, Mulcahy et al. fails to explicitly disclose the polymerizable LC material comprising one or more compounds of formula TRI as instantly claimed. The present invention teach the one or more compounds of formula TRI  increase UV stability ( page 4, lines 27-30 of the Specification).  It is noted that Mulcahy et al. teach the polymerizable LC material may include a stabilizer [0383]. Nonetheless, the examiner has added Takahashi et al. to teach it is well-known to add ultraviolet absorber (stabilizer) represented by Tinuvin 479 [0121] to a polymerizable liquid crystal composition ( abstract, claims and examples) in view of absorption. Examples 1-7, 12-14, 16-19 and comparative examples 1-3 and 5 disclose polymerizable LC materials comprising compounds 1-5 as di- or multi-reactive mesogenic compound and Tinuvin-477, Tinuvin-1577 or Tinuvin-400: 
    PNG
    media_image4.png
    467
    306
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    155
    332
    media_image5.png
    Greyscale
 [0293] corresponding to compounds of current formula TRI. Tinuvin 479 as taught by Takahashi et al. meets the limitation of formula TRI as instantly claimed. Mulcahy et al. and Takahashi et al. are analogous art in the polymerizable liquid crystal field. Therefore, one of ordinary skill in the field would be motivated to include Tinuvin 479 as taught by Takahashi to the polymerizable LC material (composition) of Mulcahy et al. in view of aiding in absorption and UV stability. 
Regarding claims 4, 5 and 17, Mulcahy et al. teach the polymerizable LC material comprising at least one monoreactive mesogenic compounds of formula MRM 
    PNG
    media_image6.png
    15
    308
    media_image6.png
    Greyscale
[0231-0234] and compounds MRM1 ro MRM24 [0236-0241] meeting the limitation of formulas MRM and MRM1 ro MRM27 as instantly claimed. 
Regarding claim 7, Mulcahy et al. teach the proportion of di- or multi-reactive polymerizable mesogenic compounds is 5 to 99% by weight [0243].
Regarding claim 8, Mulcahy et al. teach the polymerizable LC material comprising at least one monoreactive polymerizable mesogenic compounds [0231-0234], and wherein  proportion of monoreactive polymerizable mesogenic compounds is 5 to 80% by weight [0243].
	Regarding claim 9, Mulcahy et al. teach the polymerisable LC material further comprises additives selected from stabilizers [0387], surfactants [0382], adhesion promoters [0381] chain -transfer agents [0386], one or more lubricants and flow auxiliaries [0388] and/or diluents [0389]. 
	Regarding claim 11, Mulcahy et al. teach a process for the preparation of a polymer film comprising providing a layer of the polymerisable LC material onto a substrate and photopolymerizing the polymerisable LC material ( claim 13) 
	Regarding claims 12, 13, 20 and 21, Mulcahy et al. teach a polymer film ( claim 14) obtained from the polymerisable LC material  , which the polymer film has a negative optical dispersion [0085-0091].
Examiner notes claim 12 recites product by process language, “obtained from the polymerizable LC material according to claim 1 by a process." The process steps is not a positive recitation in claim 12.
Applicant is reminded of MPEP 2113: "[E]ven though product-by-process claims are limited by and defined by the process; determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 
Examiner suggests amending  claims 12 and 21 by amended to recite “ comprising or including” instead of “ obtained from”. 
Regarding claims 14 and 15, Mulcahy et al. teach a method  ( examples) as well as optical component or device comprising providing the polymerisable LC material or a polymer film obtained therefrom in an optical component or device ( claims 16-19).
Examiner notes the instant claims contain optional limitations, which are not given patentable weight. The claim language is not required in the product and/or process of the instant claims.
Claim(s) 1-5 and 7-21 are rejected under 35 U.S.C. 103 as being unpatentable over Coates et al. (US 6,217,955 B1) in view of Mulcahy et al. (US 2017/0335192 A1).
Regarding claims 1-5 and 7-21, Coates et al. a liquid crystal device containing a liquid crystal cell and at least one polarizer, which includes a polymerizable LC material (see abstract, claims, col. 4, line 9-53 & col.5, line 21- col. 6, line 35 and examples).  Example 1 (see col. 26- col. 27). teaches a LC material comprising at least one directive mesogenic compound (Compound B meets the limitation of DRMa1) in an amount of 33.0%, at least one monoreactive mesogenic compound (Compound A meets the limitation of MRM4) in an amount of 65.0% and Tinuvin 400 in an amount of 1% meeting the limitation of formula TRI as instantly recited. The preferred mesogenic compounds are listed in col. 22, line 18-col. 24, line 64 meeting the limitation of formula MRM and at least one compound selected from formulae MRM1 to MRM27 as instantly claimed. See structures below. 

    PNG
    media_image7.png
    106
    575
    media_image7.png
    Greyscale


    PNG
    media_image5.png
    155
    332
    media_image5.png
    Greyscale

	Further regards to instant claims, Coates et al. do not explicitly teach the polymerisable LC material comprises one or more compounds of formula ND as instant claimed. Nonetheless, the examiner has added Mulcahy et al. to teach it is well-known to one of ordinary skill in the art to include one or more compounds of formula ND 
    PNG
    media_image8.png
    93
    314
    media_image8.png
    Greyscale
[0252-0289] in view of improving polymerization  as well as for preparation of different, uniform aligned polymer film as well as favorable high temperature stability or durability [0014-0022]. Mulcahy et al.  and Coates et al. are analogous art in the polymerisable LC polarizer field. Therefore, one of ordinary skill in the field would be motivated to include one or more compound represented by formula ND as taught by Mulcahy et al. to the polymerizable LC material (composition) of Coates et al. in view of aiding in polymerisation and stability. 
Examiner notes claim 12 recites product by process language, “obtained from the polymerizable LC material according to claim 1 by a process." The process steps is not a positive recitation in claim 12.
Applicant is reminded of MPEP 2113: "[E]ven though product-by-process claims are limited by and defined by the process; determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 
Examiner suggests amending  claims 12 and 21 by amended to recite “ comprising or including” instead of “ obtained from”. 
Examiner notes the instant claims contain optional limitations, which are not given patentable weight. The claim language is not required in the product and/or process of the instant claims.
Further regards to claims 20 and 21, Coates et al. do not explicitly recite the polymerisable LC material and/or polymer film has a negative optical dispersion. However, it is the position of the examiner that those characteristics are inherent, given that the polymerisable LC material and/or polymer film taught by Coates et al. in view of Mulcahy et al. and the instant claims are the same. A reference that is silent about a claimed invention’s features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference.  Inherency is not established by probabilities or possibilities.  In re Robertson, 49 USPQ2d 1949 (1999).  

Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Coates et al. (US 6319963 B1: see abstract, claims and examples) teach a polymerisable LC material comprised in a reflective film. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 and 7-21  have been considered but are moot because the new ground of rejection does not rely on some of the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see page 22, filed 06/15/2022,  with respect to the rejection(s) of claim(s) 1-5 and 7-15 under35 U.S.C. 102(a)(1) as being anticipated by Coates et al. (US 6,217,955 B1) or  Muramatsu Ayako et al. (WO 2018/101196 A1; citations from corresponding USPGPUB 2019/0264106 A1: Takahashi et al.) have been fully considered and are persuasive, because claims have been amended  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Coates et al. (US 6,217,955 B1) or  Muramatsu Ayako et al. (WO 2018/101196 A1; citations from corresponding USPGPUB 2019/0264106 A1: Takahashi et al.).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCEITY N ROBINSON whose telephone number is (571)270-3786. The examiner can normally be reached Monday-Friday (5:30 am-10:00 pm; IFP; PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANCEITY N ROBINSON/            Primary Examiner, Art Unit 1722